The grounds on which the statute (Laws of 1872, c. 7, s. 2) affords relief to creditors of a deceased person's estate, who have not prosecuted their claims within the time prescribed by law, are justice and equity, and want of culpable negligence on the part of the claimant. The mistaken belief of the plaintiff, that she was the widow *Page 248 
of the deceased, led her to suppose that she had no claim as a creditor until it was too late to prosecute it at law. If the mistake was honest, and one for laboring under which she was in no fault, it would be unjust that she should in consequence lose her debt. The relief which the statute gives cannot be limited to the case of a claim exhibited to the administrator within two years, as prescribed by law; for the mistake which prevented the plaintiff from prosecuting her claim, as well prevented her from making any exhibition of it within the prescribed time, or taking the preliminary steps towards its prosecution. It was not necessary to aver or prove the presentation of the claim and demand of payment. Perkins's Appeal, 15 N.H. 24; Clark v. Courser, 30 N.H. 454.
Whether justice has been done, or injustice would be done, by refusing the relief sought, and whether the plaintiff was chargeable with culpable neglect in not bringing her suit within the time limited by law, are questions to be determined at the trial term. On the facts stated, the bill can be maintained.
Case discharged.
STANLEY, J., did not sit.